Citation Nr: 1431150	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-03 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right hip strain for the period prior to October 14, 2008.

2.  Entitlement to an initial rating in excess of 20 percent for right hip strain for the period beginning to October 14, 2008, on a schedular basis, to include a separate compensable rating for limitation of extension.

3.  Entitlement to an initial rating in excess of 20 percent for right hip strain for the period beginning to October 14, 2008, on an extraschedular basis.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1980 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The matter was previously before the Board in June 2010 and March 2012, at which times it was remanded for development.

Most recently, in April 2014, the RO granted increases for the right hip disability, providing the 10 percent rating prior to October 14, 2008, and the 20 percent rating beginning on that date, as reflected on the first page of this decision.  As those increases do not constitute a full grant of benefits, the matter remains on appeal as characterized by the issues on the title page. 

The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.

The issue of entitlement to an apportionment of benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to a rating excess of 20 percent for right hip strain for the period beginning to October 14, 2008, on an extraschedular basis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  For the period prior to October 14, 2008, the Veteran's right hip disability was manifested by chronic pain; a reported 1 inch shortening of the right leg; flexion between 100 and 115 degrees; extension to 20 degrees; abduction to 45 degrees; adduction to 20 degrees; internal rotation to 25 degrees; and external rotation to 45 degrees, all without pain on motion.

2.  Beginning October 14, 2008, the Veteran's right hip disability was manifested by limitation of abduction do less than 10 degrees; limitation of adduction, to the extent that he could not cross his legs; limitation of rotation, preventing him from "toeing-out" more than 15 degrees; limitation of extension to 5 degrees or less; and limitation of flexion to 50 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right hip strain for the period prior to October 14, 2008, are not met.  38 U.S.C.A. §§  1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5251-5253 (2013).

2.  The criteria for an initial rating in excess of 20 percent for right hip strain for the period beginning to October 14, 2008 based on limitation of flexion or abduction, on a schedular basis, are not met.  38 U.S.C.A. §§  1155, 5107(b); 38 C.F.R. §§ 3.321(b), 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5251-5253.

3.  The criteria for an initial separate 10 percent rating for limitation of extension of the right hip, but no higher. for the period beginning October 14, 2008, on a schedular basis, have been met.  38 U.S.C.A. §§  1155, 5107(b); 38 C.F.R. §§ 3.321(b), 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5251-5253.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice is needed under VCAA.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination if necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  The results of a March VA examination, as requested by the March 2012 remand, are of record.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For the above reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).

Disability Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court of Appeals for Veterans Claims (Court) has further explained, however, that "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Originally, the Veteran's right hip disability was rated under Diagnostic Code 5019, for bursitis, which indicates that the disability should be rated based on the limitation of motion of the affected parts.  Currently, the disability is rated under Diagnostic Code 5253, which addresses impairment of the thigh.  Under that code, a rating of 10 percent is assigned for limitation of rotation (cannot toe-out more than 15 degrees) or limitation of adduction (cannot cross legs). A rating of 20 percent is assigned for limitation of abduction with motion lost beyond 10 degrees.

Other potentially-applicable diagnostic codes include Diagnostic Code 5251 (limitation of extension of the thigh), which provides a 10 percent rating for limitation of extension to 5 degrees; and Diagnostic Code 5252 (limitation of flexion of the thigh), which provides a 10 percent rating for limitation of flexion to 45 degrees, and higher ratings for additional limitation of flexion.  

Where a disability results in the shortening of a lower extremity, there must be a minimum of 1 1/4 inch of shortening in order to meet the criteria for a compensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5275.  

Diagnostic Codes 5250 (ankylosis of the hip), 5254 (flail joint of the hip) and 5255 (impairment of femur) are not applicable because the Veteran does not manifest those symptoms.

For reference, normal range of motion of the hip is extension to 0 degrees and flexion to 125 degrees, and abduction from 0 degrees to 45 degrees. 38 C.F.R. § 4.71, Plate II. 

Evidence

According to a May 2006 VA examination, the Veteran claimed that his right leg was shorter than his left.  The Veteran noted chronic pain, especially with prolonged walking, and a clicking sound from his hip.  Although prolonged walking or running aggravated the hip, he said he was better off if he was moving around, because he would stiffen up if he sat for too long.  The Veteran reported flare-ups with weather changes, but not to the degree that he became incapacitated.  He was not receiving treatment.  He stated that the hip disability did not impact his ability to work.  On examination, the right leg was 1 inch shorter than the left leg.  The right hip produced flexion between 100 and 115 degrees "easily without pain."  Extension was to 20 degrees without pain.  Abduction was to 45 degrees, adduction to 20 degrees, internal rotation to 25 degrees, and external rotation to 45 degrees, all without pain.  Likewise, he was able to squat without pain.  The hip disability did not result in limitation of gait.  There was no inflammatory arthritis or ankylosis.

In February 2008, the Veteran indicated that he did not seek a total rating due to individual unemployability, because he was employed.  

At an examination in October 2008, the Veteran reported pain in the right hip, but without radiation.  He reported flare-ups with strenuous activity.  Due to knee and hip conditions, he had missed approximately 50 percent of his time from work.  Range of motion testing revealed 95 degrees of hip flexion, 10 degrees of adduction, 0 degrees of abduction, and 0 degrees of extension.  There was pain with all of his movements.  Repetitive motion did not impact his range of motion of the hip.  Regarding functional impact, the examiner noted no fatigue, weakness, or lack of endurance, but stated that there was limitation secondary to pain.  There was no shortening of the leg.  

At physical therapy in December 2013, the Veteran complained of progressively worsening hip pain that was aggravated with walking, sitting, and the weather.  There was a clicking sound when walking.  The right hip condition prevented him from participating in exercise or activities.  X-rays conducted in October 2013, however, demonstrated a normal hip joint. 

At a January 2014 VA examination, the Veteran complained of moderate, dull, constant right hip pain and stiffness, which was aggravated with walking, sitting, and cold weather.  No range of motion testing was performed on the right hip at that time.  The examiner noted localized tenderness and pain to palpitation on the right hip.  He claimed that the hip condition affected his ability to work in that he had to quick work in a controlled beverage store in 2011 because he could not lift boxes, and had not worked since that time.  He was able to yard work, but otherwise maintained a sedentary lifestyle.  

The Veteran underwent another VA examination in March 2014.  At that time, he denied radiating pain, as well as weakness and numbness.  He did not have flare-ups of hip symptoms.  He treated his pain with ibuprofen as needed.  On physical examination, he had flexion to 50 degrees, with pain on motion at that point.  Extension was to 5 degrees, with painful motion at 5 degrees.  He lost abduction beyond 10 degrees, and adduction was limited such that he could not cross his legs.  Further, rotation was limited such that the Veteran could not toe-out more than 15 degrees.  There were no changes upon repetitive motion testing.  Functional loss included less movement than normal, and pain on movement.  There was no localized tenderness or pain to palpitation.  Muscle strength was 4/5 for hip flexion, abduction, and extension.  The examiner noted that there was no ankylosis, malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  Imaging studies showed no evidence of degenerative arthritis.  The examiner diagnosed right bursitis of the hip, with chronic arthralgia. 

Prior to October 14, 2008

As noted above, prior to October 14, 2008, the Veteran is assigned a 10 percent rating under Diagnostic Code 5253.  For a higher, 20 percent rating, he would need to demonstrate lost abduction beyond 10 degrees.  Per the May 2006 examination report, while there was chronic pain present, the Veteran had abduction to 45 degrees, without pain.  The Veteran reported flare-ups, but at no time suggested that his abduction range of motion was limited beyond 10 degrees, and the report, indicating no pain on range of motion testing, fails to suggest any evidence in that regard.  As such, the evidence is clear that he did not meet the criteria for the higher, 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  Similarly, he did not demonstrate limited extension during that period such that a separate compensable rating under Diagnostic Code 5251 would be warranted, or flexion limited to 45 degrees or more under the criteria of Diagnostic Code 5252.  There is no suggestion, during the period prior to October 14, 2008, that the Veteran was further limited in functionality by the right hip disability due to pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-07; Mitchell, 25 Vet. App. at 33.

The Board notes that the Veteran's right leg was measured as 1 inch shorter than the left leg at the May 2006 examination.  Subsequent examinations performed during the second staged rating period failed to demonstrate any shortening of the right leg, suggesting that the May 2006 examiner may have been mistaken.  The Board need not address that discrepancy, however, as even with a 1 inch shortening of the leg, the Veteran does not meet the criteria for a compensable evaluation under Diagnostic Code 5275.  

The Board has also considered whether the Veteran's hip disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted for the period prior to October 14, 2008.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's hip disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (holding that the "rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  There is no suggestion that the Veteran has required periods of hospitalization or has incurred significant interference with his employment during the requisite time period.  Specifically, he noted in February 2008 that he maintained employment as of that time.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration for the period prior to October 14, 2008, is not warranted.

Beginning October 14, 2008

For the period beginning October 14, 2008, the Veteran is assigned a 20 percent rating based on limitation of abduction.  That is the maximum schedular evaluation under Diagnostic Code 5253, and thus further consideration (on a schedular basis) under that Code is precluded.  

The Board notes that the Veteran has also separately met other criteria under Diagnostic Code 5253, including limitation of adduction, to the extent that he cannot cross his legs, and limitation of rotation, preventing him from "toeing-out" more than 15 degrees.  The criteria of Diagnostic Code 5253 provides for a 10 percent rating for either of those limitations.  He is not, however, entitled to separate ratings under these circumstances, as applying the same diagnostic code three separate times based on the same symptoms would constitute pyramiding.  See 38 C.F.R. § 4.14 (providing that "[t]he evaluation of the same disability under various diagnoses is to be avoided"); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that separate ratings under different diagnostic codes may be assigned where "none of the symptomatology for any of [the] conditions is duplicative of or overlapping with the symptomatology of the other . . . conditions.").

The Board will still consider, however, whether Veteran's disability warrants a separate rating under a different code for limitation of flexion or extension.  The evidence demonstrates that the Veteran warrants a 10 percent rating for limitation of extension for the period beginning October 14, 2008.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  In October 2008, the Veteran was limited to 0 degrees of extension.  In March 2014, he demonstrated improvement, but still was limited to 5 degrees of extension.  Diagnostic Code 5251 provides for a 10 percent rating where hip extension is limited to 5 degrees or less.  Importantly, as extension and abduction are in different planes of motion, see 38 C.F.R. § 4.71a, Plate II, the separate rating does not raise the specter of pyramiding.  38 C.F.R. § 4.14.

At no point, however, has the Veteran demonstrated compensable loss of flexion.  In October 2008, the Veteran had flexion limited to 95 degrees.  As of March 2014, that range of motion was further limited to 50 degrees.  Neither the October 2008 nor the March 2014 measurements were further limited under the DeLuca criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-07; Mitchell, 25 Vet. App. at 33.  

As such, while the Veteran warrants a separate compensable rating for limitation of extension under Diagnostic Code 5251, his right hip disability does not warrant higher or additional ratings under other the other applicable criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5251-5253.  As noted in the Introduction, the issue of entitlement to an increased rating for the period beginning October 14, 2008, on an extraschedular basis, is addressed in the Remand section, below.  

ORDER

Entitlement to an initial rating in excess of 10 percent for right hip strain for the period prior to October 14, 2008, is denied.

Entitlement to an initial rating in excess of 20 percent for right hip strain on the basis of limitation of abduction or flexion, for the period beginning to October 14, 2008, on a schedular basis, is denied.

Entitlement to an initial separate 10 percent rating, but no more, for a right hip strain on the basis of limitation of extension for the period beginning October 14, 2008, on a schedular basis, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

For the period beginning October 14, 2008, the evidence of record suggests that consideration of whether an extraschedular rating is warranted for the Veteran's right hip disability.  38 C.F.R. § 3.321(b).  During that period of time, the Veteran is assigned the maximum rating under Diagnostic Codes 5251 (limitation of extension) and 5253 (limitation of abduction).  Further, at the October 2008 examination, he stated that he lost 50 percent of his time from work due to his hip disability.  As such, it appears that the available schedular ratings, each of which are currently maximized, may be inadequate for the period under consideration.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (holding that the "rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  While the rating schedule does contemplate "considerable loss of working time," 38 C.F.R. § 4.1, missing 50 percent of one's work due to disability suggests more than merely "considerable" lost time.  He subsequently had to quit working as of 2011.  As the rating schedule appears inadequate, referral to the Under Secretary for Benefits or the Director of Compensation and Pension is warranted.  Thun, 22 Vet. App. at 115.  

In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for an increased disability rating may require a determination as to whether he is entitled to a total disability rating based on individual unemployability.  Entitlement to individual unemployability is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Veteran is service-connected for numerous disabilities, and currently in receipt of a combined disability rating of 80 percent (60 percent prior to October 14, 2008).  As such, he meets the minimum percentage rating requirements of 38 C.F.R. § 4.16(a) (2013) for entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  For the period prior to October 14, 2008, he may be entitled to consideration of entitlement to a TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board, however, cannot make such a determination in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (providing that the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation and Pension, [or Under Secretary for Benefits] if such consideration is warranted).  

Currently, there is an incomplete picture regarding the impact of the Veteran's service-connected disabilities on his employability.  Per the January 2014 examination report, the Veteran quit working at some time in 2011 due to his disabilities.  Notably, the March 2014 hip examiner found that the Veteran was not impaired in his employment, contradicting the previous examiner.  Neither of those examiners was considering the totality of the Veteran's disability picture, further limiting the evidentiary value of the reports, at least as to a claim for TDIU.  As such, further development is necessary, to include obtaining specific information concerning the Veteran's employment history, a medical opinion on the impact of the disabilities on the Veteran's employability, and a determination as to whether a vocational and rehabilitational study is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Provide a VA Form 21-8940 to the Veteran and request that he return it, completed to include his employment history, and an explanation as to the impact of his disabilities on his employability.  

2.  Schedule the Veteran for a VA examination as to the effect of his service-connected disabilities on his employability.  The claims folder, as well as any records maintained in the Virtual VA or Veterans Benefits Management System (VBMS) must be made available for the examiner to review.  The examiner is then requested to provide a detailed explanation of the functional impairment caused by the service connected pathology.  The discussion should include daily limitations that are demonstrated and any that are made worse following exertion.  In providing the requested opinion, the examiner must consider the degree of interference with the capacity for employment caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected disabilities.  The requested opinion must also take into consideration the relevant employment and educational history.

3.  Refer the issue of entitlement to a rating in excess of 20 percent for right hip strain for the period beginning to October 14, 2008 (on an extraschedular basis), to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).

4.  Then, review any additional evidence and readjudicate the issue of entitlement to a TDIU, including consideration of whether referral of that issue to the Director for extraschedular consideration for the period prior to October 14, 2008 may also be warranted.  Consideration should also be given to whether a social and industrial study or a vocational rehabilitation assessment should be obtained.

5.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures, including issuance of a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


